Committee Weighs 'License to Discriminate' Adoption Bill             https://www.texasobserver.org/license-to-discriminate-adoption-bill/

                 Case 3:18-cv-02935-X-BH Document 40-6 Filed 09/19/19                Page 1 of 3 PageID 287




                  John Wright Apr 16, 2015, 9:46 am CST


                  Rep. Scott Sanford (R-McKinney) says he wants to make sure faith-based adoption
                  agencies that receive state funding aren’t forced to close their doors if they refuse to
                  place children with same-sex couples.

                  But opponents of Sanford’s House Bill 3864 say it could have unintended
                  consequences, such as allowing foster homes to force gay youth to undergo
                  conversion therapy or require Christian youth to attend Muslim schools.

                  On Wednesday, Sanford told a House committee that in some states where same-sex
                  marriage is legal, organizations such as Catholic Charities have shut down rather than
                  comply with laws barring discrimination against gay couples.

                  “Faith-based organizations have played a vital role in serving our nation’s orphan and
                  needy children since America’s founding, and this legislation protects their
                  operations,” Sanford said. “States without these protective measures have had
                  organizations cease to operate, placing more demand on government.”

                  HB 3864, which Sanford is calling the “Hope for Orphans and Minors Expansion
                  Act,” or HOME, would prohibit the state from taking “adverse action” against child
                  welfare providers that receive taxpayer dollars and act based on “sincerely held
                  religious beliefs.” It would also protect the rights of state-funded agencies to provide
                  religious education to children and to deny them access to abortions or birth control.

                  During the hearing on Wednesday, opponents said Sanford’s bill would allow the
                  religious convictions of providers to trump the best interests of children. They also
                  said the rights of faith-based providers are already protected under the state’s 1999
                  Religious Freedom Restoration Act.

                  Sarah Crockett, public policy coordinator for Texas CASA, said the organization is
                  neutral on the bill. Crockett acknowledged that faith-based organizations account for
                  the majority of child-placing agencies in the state, calling them “essential” to the
                  system.
Committee Weighs 'License to Discriminate' Adoption Bill             https://www.texasobserver.org/license-to-discriminate-adoption-bill/

                 Case 3:18-cv-02935-X-BH Document 40-6 Filed 09/19/19                Page 2 of 3 PageID 288




                          State Rep. Scott Sanford (R-McKinney)

                  But Crockett said she fears HB 3864 would infringe on the rights of children in foster
                  care, as laid out by the Department of Family and Protective Services. Those rights
                  currently include protections against discrimination based on sexual orientation
                  and gender identity, as well as the right to receive a religious education of their
                  choosing.

                  Under the bill, if officials determined a child’s rights were violated and recommended
                  removal from an agency, the provider could sue the state.

                  “The rights and best interests of children, especially the vulnerable and traumatized
                  children at the center of this bill, should be considered paramount,” Crockett said.
                  “We feel like this is a solution for something that’s not a problem.”

                  Those who testified in support of the bill included several women who became
                  pregnant as teenagers and put their children up for adoption. They said if faith-based
                  adoption agencies shut down, it would be harder for teen mothers to ensure their
                  children are placed in Christian homes.

                  Also testifying in support of the bill were representatives from social conservative
                  groups Concerned Women for America and the Liberty Institute, as well as a high-
                  ranking official from the Texas attorney general’s office.

                  Brantley Starr, deputy attorney general for legal counsel, said the AG’s office is
                  officially neutral on the bill. But Republican Attorney General Ken Paxton has
                  championed so-called religious liberty, and Starr offered supportive testimony.

                  Starr said a substitute version of the bill makes clear that providers couldn’t “decline
                  intake” of a child based on religious beliefs.

                  “This bill doesn’t give the providers the license to discriminate on the front end of
                  which child they would take,” he said.

                  Starr said the bill is needed because the Religious Freedom Restoration Act provides
                  too much latitude to judges, who could determine that protecting the rights of same-
                  sex couples constitutes a compelling state interest that outweighs the religious
                  beliefs of state-funded child welfare providers.
Committee Weighs 'License to Discriminate' Adoption Bill             https://www.texasobserver.org/license-to-discriminate-adoption-bill/

                 Case 3:18-cv-02935-X-BH Document 40-6 Filed 09/19/19 Page 3 of 3 PageID 289
                  “With more government regulation, judges can view compelling interest as anything,”
                  Starr said. “My cell phone, I used to be able to use it in my car in Austin, I can’t now.
                  It may be a compelling governmental interest in the minds of some judges to actually
                  do that. As time passes on, judges can view more and more things as a compelling
                  interest, so there’s a greater need for the Legislature to clarify which areas it believes
                  religious rights of conscience should be protected, so the courts don’t have to wade
                  into the issue.”

                  Members of the committee, which is stacked with social conservatives, appeared
                  supportive of the bill. Rep. Debbie Riddle (R-Spring) called HB 3864 “fabulous” and
                  repeatedly told supportive witnesses from Christian groups they were “doing the
                  Lord’s work.”

                  Rep. Bryan Hughes (R-Mineola) pressed opponents of the bill about whether they
                  think faith-based adoption agencies should be allowed to refuse to place children with
                  gay parents.

                  “I think that’s OK if the alternative is not having them participate at all,” Hughes said.

                  Kathy Miller, president of the Texas Freedom Network, testified against the bill. She
                  acknowledged that while faith-based child welfare providers can currently
                  discriminate against same-sex couples, it’s likely that will be challenged in the future.

                  “It does seem that this bill is designed to ensure that religious providers can use that
                  faith to discriminate against LGBT families and children,” Miller said. “Just as in
                  Indiana, when this kind of issue arose to allow religion to be used to discriminate
                  against LGBT families, I think it would be wrong for this state to move in that
                  direction.”

                  The bill was left pending in the committee.



                  Do you think free access to journalism like this is important?

                  The Texas Observer depends on support from its members to keep telling stories like
                  the one you are reading now. This fall we're looking for 200 more sustaining
                  members—people like you who can give us as little as $0.99 per month. Your
                  membership means we can continue shedding light on issues that might otherwise go
                  unreported. Can we count on you?
